                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                             Plaintiff,

v.                                         CRIMINAL ACTION NO. 2:18-cr-00225-05

TERRENCE JOSEPH MCGUIRK,

                             Defendant.



                        MEMORANDUM OPINION AND ORDER


       The Court has reviewed Defendant Terrence McGuirk’s Motion to Sever (Document 627),

joined by Defendant Aurelius Edmonds, wherein he argues that he would be “seriously prejudiced

by being tried alongside Defendants Edmonds, Terry, Payne, Rhodes, Eldred, and Holley” in

Count One. (Mot. 627 at 2.) He contends that the “mere allegations of the charges in Counts

3,4,5,6,7,8, & 9 would be sufficient for a jury to stray from the real issues of the charge of

conspiracy in Count 1.” (Id.)

       The Court has also reviewed the United States Response to Motion to Sever (Document

648), wherein the United States argues that Mr. McGuirk and Mr. Edmonds are each charged in

multiple counts of the second superseding indictment. It contends that the offenses are similar

and the Defendants in this matter “are alleged to have committed offenses that are based on a

common scheme or plan to acquire and distribute various controlled substances – primarily

methamphetamine – in and around Parkersburg, West Virginia and elsewhere.” (Resp. 648 at 2–

3.) “Counts One and Two allege conspiracy, and the remaining counts allege specific substantive
crimes in support of the conspiracy.” (Id. at 3.) It cites the presumption that cases indicted

together should be tried together and argues that the Defendants have not established that they

would suffer actual prejudice absent severance.

        Rule 14 of the Federal Rules of Criminal Procedure provides: “If the joinder of offenses

or defendants in an indictment, an information, or a consolidation for trial appears to prejudice a

defendant or the government, the court may order separate trials of counts, sever the defendants'

trials, or provide any other relief that justice requires.” Fed. R. Crim. P. 14(a). However, “[t]here

is a preference in the federal system for joint trials of defendants who are indicted together.”

Zafiro v. United States, 506 U.S. 534, 537 (1993). “[W]hen defendants properly have been joined

under Rule 8(b), a district court should grant a severance under Rule 14 only if there is a serious

risk that a joint trial would compromise a specific trial right of one of the defendants, or prevent

the jury from making a reliable judgment about guilt or innocence.” Id. at 539. The Supreme

Court has noted that Rule 14 “leaves the tailoring of the relief to be granted [to alleviate prejudice],

if any, to the district court’s sound discretion.” Id. Severance of either defendants or counts

joined in an indictment is disfavored absent a showing of prejudice “because the prospect of

duplicating witness testimony, impaneling additional jurors, and wasting limited judicial resources

suggests that related offenses should be tried in a single proceeding.” United States v. Mir, 525

F.3d 351, 357 (4th Cir. 2008)

        The Defendants’ motion does not identify any specific prejudice that would result from

trying the Defendants and counts jointly. The Defendants are accused of participating in a drug

conspiracy, and the non-conspiracy counts are crimes allegedly committed in furtherance of the

conspiracy. Evidence as to the non-conspiracy counts would largely be admissible as to the Count


                                                   2
One conspiracy. Multiple trials would require the presentation of similar evidence repeatedly,

imposing a substantial burden on the Court, the parties, and witnesses. Absent identifiable

prejudice, the Court finds no basis to sever.

       Wherefore, after careful consideration, the Court ORDERS that Defendant Terrence

McGuirk’s Motion to Sever (Document 627), joined by Defendant Aurelius Edmonds, be

DENIED.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                                ENTER:    January 30, 2020




                                                  3
